
	

113 HR 535 IH: Put America Back to Work Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 535
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Connolly
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the Build America Bonds program.
	
	
		1.Short titleThis Act may be cited as the
			 Put America Back to Work
			 Act.
		2.Permanent
			 Extension of Build America Bonds
			(a)In
			 generalSubparagraph (B) of
			 section 54AA(d)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 or after the date of the enactment of the
			 Put America Back to Work
			 Act, after January 1, 2011,.
			(b)Reduction in
			 Bond Holder Credit PercentageSubsection (b) of 54AA of such Code is
			 amended by striking 35 percent and inserting 25 percent
			 (35 percent in the case of bonds issued before January 1, 2011).
			(c)Payments to
			 issuers
				(1)In
			 generalSection 6431 of such
			 Code is amended—
					(A)by striking issued before January 1,
			 2011, in subsection (a), and
					(B)by striking
			 before January 1, 2011 in subsection (f)(1)(B) and inserting
			 during a particular period.
					(2)Conforming
			 amendmentsSubsection (g) of section 54AA of such Code is
			 amended—
					(A)by striking before January 1,
			 2011 in the matter preceding paragraph (1), and
					(B)by striking
			 qualified bonds issued
			 before 2011 in the heading and inserting
			 certain qualified
			 bonds.
					(d)Reduction in
			 percentage of payments to issuersSubsection (b) of section 6431 of such Code
			 is amended by striking 35 percent and inserting 28
			 percent (35 percent in the case of bonds issued before January 1,
			 2011).
			(e)Current
			 refundings permittedSubsection (g) of section 54AA of such Code
			 is amended by adding at the end the following new paragraph:
				
					(3)Treatment of
				current refunding bonds
						(A)In
				generalFor purposes of this subsection, the term qualified
				bond includes any bond (or series of bonds) issued to refund a qualified
				bond if—
							(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average maturity date
				of the bonds to be refunded by such issue,
							(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
							(iii)the refunded
				bond is redeemed not later than 90 days after the date of the issuance of the
				refunding bond.
							(B)Applicable
				percentageIn the case of a refunding bond referred to in
				subparagraph (A), the applicable percentage with respect to such bond under
				section 6431(b) shall be the lowest percentage specified in paragraph (2) of
				such section.
						(C)Determination of
				average maturityFor purposes of subparagraph (A)(i), average
				maturity shall be determined in accordance with section
				147(b)(2)(A).
						.
			(f)Additional
			 purposesSubsection (g) of section 54AA of such Code, as amended
			 by subsection (e), is amended by adding at the end the following new
			 paragraphs:
				
					(4)Working capital
				financingsFor purposes of
				this subsection, the term qualified bond includes any bond (or
				series of bonds) that is reasonably expected to be used for the issuer’s
				operating expenses as long as the issue is limited to a maturity of 13 months
				or less.
					(5)Qualified
				501(c)(3) bondFor purposes of this subsection, the term
				qualified bond includes any bond (or series of bonds) that is a
				qualified 501(c)(3) bond (as defined in section
				145).
					.
			(g)Clarification
			 related to levees and flood control projectsSubparagraph (A) of section 54AA(g)(2) of
			 such Code is amended by inserting (including capital expenditures for
			 levees and other flood control projects) after capital
			 expenditures.
			(h)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
